Case: 19-60828     Document: 00515858569         Page: 1     Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-60828                          May 12, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Francisco Javier Gonzales,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 238 077


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Francisco Javier Gonzales, a native and citizen of Honduras, petitions
   for review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from the immigration judge’s (IJ) denying his applications for: asylum;
   withholding of removal; and protection under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60828      Document: 00515858569           Page: 2   Date Filed: 05/12/2021




                                     No. 19-60828


   Torture (CAT). He contends: the IJ erred in finding his asylum application
   untimely; the BIA erred in denying asylum and withholding of removal based
   on failure to establish any past harm and fear of future persecution by
   Honduran criminal gangs on account of his membership in a cognizable
   particular social group; and the BIA erred in finding he failed to show the
   gangs would torture him with the acquiescence, or willful blindness, of public
   officials.
           “On petition for review, we generally examine only the BIA decision
   and not that of the IJ.” Marques v. Lynch, 834 F.3d 549, 552 (5th Cir. 2016).
   On the other hand, to the extent the IJ’s ruling affects the BIA’s decision, we
   review it. Id. at 553 (citing Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir.
   2007)). Decisions denying asylum, withholding of removal, and relief under
   CAT are reviewed for substantial evidence. Zhang v. Gonzales, 432 F.3d 339,
   344 (5th Cir. 2005). Under such standard, reversal is improper unless the
   evidence compels a contrary conclusion. Orellana-Monson v. Holder, 685
   F.3d 511, 518 (5th Cir. 2012).
           Regarding whether the IJ erred by finding his asylum application
   untimely, the application must be filed within one year following arrival in
   the United States, unless applicant qualifies for an exception, such as having
   previously applied for asylum, or can demonstrate “changed circumstances
   which materially affect[ed] the applicant’s eligibility for asylum or
   extraordinary circumstances relating to the delay in filing an application”
   within the one-year period. 8 U.S.C. § 1158(a)(2)(B), (D); 8 C.F.R. §
   1208.4(a)(2). The IJ found Gonzales’ application untimely because it was
   filed eight years after he arrived in the United States; the BIA adopted and
   affirmed the IJ’s decision to deny asylum because, even if it was timely filed,
   Gonzales failed to establish his qualifying for asylum.       In the light of
   Gonzales’ failing to file a timely asylum application, he may only receive his
   requested relief if he qualifies for an exception.



                                           2
Case: 19-60828     Document: 00515858569           Page: 3   Date Filed: 05/12/2021




                                    No. 19-60828


          Gonzales contends criminal gangs in Honduras would target him
   because of his membership in one of several particular social groups, which
   are primarily based on his lengthy residence in the United States and the
   perception he would be wealthy because he had worked in the United States.
   Economic extortion and conduct driven by purely personal or criminal
   motives, however, do not constitute persecution on account of a protected
   ground. Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015) (holding
   economic extortion not a form of persecution under immigration law). Our
   court has repeatedly held “persons believed to be wealthy because they are
   returning to their home country from the United States do not constitute a
   sufficiently particular social group”. E.g., Gonzalez-Soto v. Lynch, 841 F.3d
   682, 684 (5th Cir. 2016) (addressing withholding of removal claim). The
   BIA’s denying asylum is consistent with our precedent and supported by
   substantial evidence.
          Gonzales’ failure to show his eligibility for asylum is also dispositive
   of his claim for withholding of removal. See Munoz-Granados v. Barr, 958
   F.3d 402, 408 (5th Cir. 2020) (“Because substantial evidence supports the
   BIA’s finding . . . [defendant] failed to meet his burden for asylum, he has
   also failed to carry his [greater] burden for withholding of removal.”).
          Gonzales claims he demonstrated his eligibility for relief under CAT
   because he showed the government in Honduras is unable or unwilling to
   protect its citizens from the gangs. General evidence of widespread gang
   violence and claims of police inaction in response to criminal activity is
   insufficient to compel a conclusion that a public official would acquiesce in
   gang members’ attempts to harm Gonzales if he is removed to Honduras. See
   Martinez-Lopez v. Barr, 943 F.3d 766, 772–73 (5th Cir. 2019); Ramirez-Mejia,
   794 F.3d at 493–94.
          DENIED.




                                         3